                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

RICHARD DOUGLASS HYATT                                                              PLAINTIFF

v.                                   Case No. 4:21-cv-4036

SHERIFF RUNION, et al.                                                          DEFENDANTS

                                            ORDER

       Before the Court is a Report and Recommendation filed on June 1, 2021, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No.

11. Judge Bryant Recommends that Plaintiff’s Amended Complaint (ECF No. 7) be dismissed

without prejudice for failing to state cognizable claims under 42 U.S.C § 1983. ECF No. 11, p. 3-

5.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.   See 28 U.S.C. § 636(b)(1).      Upon review, the Court adopts the Report and

Recommendation (ECF No. 11) in toto. Accordingly, Plaintiff’s Amended Complaint (ECF No.

7) is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 14th day of July, 2021.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
